      Case 2:20-mj-04377-DUTY Document 42 Filed 09/15/20 Page 1 of 3 Page ID #:87



 1
 2
 3
 4
 5
 6
 7
 8
                 IN THE UNITED STATES DISTRICT COURT
 9
              FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                              Case No. 2:20-MJ-04377
     UNITED STATES OF AMERICA,
13
                        Plaintiff,
14                                              ORDER OF DETENTION
                   v.
15
     JUAN CASTRO VELAZQUEZ,
16
17                      Defendant.
18
19
20         On September 15, 2020, Defendant Juan Castro Velazquez made his initial
21   appearance on the complaint filed in this matter. Defendant was represented by
22   Daniel Fester. A detention hearing was held.
23         ☒      On motion of the Government [18 U.S.C. § 3142(f)(1)] in a case
24   allegedly involving a narcotics or controlled substance offense with maximum
25   sentence of ten or more years.
26         ☒      On motion by the Government or on the Court’s own motion
27   [18 U.S.C. § 3142(f)(2)] in a case allegedly involving a serious risk that the
28   defendant will flee.
      Case 2:20-mj-04377-DUTY Document 42 Filed 09/15/20 Page 2 of 3 Page ID #:88



 1         The Court concludes that the Government is entitled to a rebuttable
 2   presumption that no condition or combination of conditions will reasonably assure
 3   the defendant’s appearance as required and the safety or any person or the
 4   community [18 U.S.C. § 3142(e)(2)].
 5         The Court finds that no condition or combination of conditions will
 6   reasonably assure: ☒ the appearance of the defendant as required.
 7                       ☒ the safety of any person or the community.
 8         The Court has considered: (a) the nature and circumstances of the offense(s)
 9   charged, including whether the offense is a crime of violence, a Federal crime of
10   terrorism, or involves a minor victim or a controlled substance, firearm, explosive,
11   or destructive device; (b) the weight of evidence against the defendant; (c) the
12   history and characteristics of the defendant; and (d) the nature and seriousness of
13   the danger to any person or the community. [18 U.S.C. § 3142(g)] The Court also
14   considered all the evidence adduced at the hearing, the arguments of counsel, and
15   the report and recommendation of the U.S. Pretrial Services Agency.
16         The Court bases its conclusions on the following:
17         As to risk of non-appearance:
18                ☒      Defendant has family ties to Mexico..
19                ☒      Defendant has foreign travel experience.
20                ☒      Defendant has a Mexican passport.
21         As to danger to the community:
22                ☒      Allegations in the affidavit in support of the complaint
23   regarding Defendant’s ownership of the business where over 18 kilograms of
24   presumed methamphetamine wrapped in 41 packages were found and Defendant’s
25   role in facilitating the delivery of the packages to his business.
26                ☒      Defendants has used cocaine within the past year.
27         IT IS THEREFORE ORDERED that the defendant be detained until trial.
28   The defendant will be committed to the custody of the Attorney General for

                                                 2
      Case 2:20-mj-04377-DUTY Document 42 Filed 09/15/20 Page 3 of 3 Page ID #:89



 1   confinement in a corrections facility separate, to the extent practicable, from
 2   persons awaiting or serving sentences or being held in custody pending appeal.
 3   The defendant will be afforded reasonable opportunity for private consultation
 4   with counsel. On order of a Court of the United States or on request of any
 5   attorney for the Government, the person in charge of the corrections facility in
 6   which defendant is confined will deliver the defendant to a United States Marshal
 7   for the purpose of an appearance in connection with a court proceeding.
 8   [18 U.S.C. § 3142(i)]
 9
     Dated: September 15, 2020
10
                                                         /s/
11                                              PATRICIA DONAHUE
                                            UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                3
